Citation Nr: 0511271	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the mid-back, Muscle Group XXI, currently 
assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1942 to 
December 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO), 
which confirmed a 10 percent evaluation for residuals of a 
shell fragment wound of the mid-back, Muscle Group XXI.

A January 2004 motion by appellant's representative to 
advance this appeal on the Board's docket for good cause 
(appellant's age) was subsequently granted.  Thereafter, in 
February 2004, the Board remanded the case to the RO for 
additional evidentiary development.  

Although an additional issue may have been raised by 
appellant, to the extent it has not been developed by the RO, 
it is referred to the RO for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).

The Board will render a decision herein denying an increased 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the mid-back, Muscle Group XXI, and will 
award a separate 10 percent evaluation for a shell fragment 
wound scar of the mid-back, as will be explained in detail 
below.  


FINDINGS OF FACT

1.  The appellant's shell fragment wound to the right side of 
the back was medically described during service as a 
lacerating wound from a piece of shrapnel that creased the 
skin, resulting in an extended period of hospitalization due 
to an incisional abscess.  No spinal injury was clinically 
reported.  

2.  On VA examination shortly after service, a slightly 
depressed, tender, adherent scar with mild loss of muscle 
substance from Muscle Group XXI was clinically noted.

3.  The appellant's service-connected residuals of a shell 
fragment wound of the mid-back, Muscle Group XXI, are 
manifested primarily by pain and tenderness over the well-
healed, slightly indented, 2.5-inch scar located in the right 
lower thoracic area.  The recent clinical evidence indicates 
that the wound did not involve any associated injuries to 
bony structures and no functional limitations medically 
attributable to the muscle injury have been clinically shown.  
No more than moderate impairment to Muscle Group XXI has been 
clinically shown.  

4.  The wound scar on the right side of the mid-back does not 
exceed 12 square inches and is without any objective 
indications of functional limitation.  However, based on the 
more recent findings, it is likely that the wound scar is 
objectively tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for residuals of a shell fragment wound of the mid-
back, Muscle Group XXI, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.56, 4.73, Code 5321 (2004).

2.  With resolution of reasonable doubt, the criteria for a 
separate 10 percent evaluation, but no more, for a shell 
fragment wound scar of the mid-back have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Codes 7801-7805 (effective 
prior and on and subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed, particularly in light of the Board's partial 
allowance in the decision herein of the appellate issue by 
awarding a separate evaluation for wound scarring.

A comprehensive medical history and detailed findings with 
respect to the service-connected shell fragment wound 
disability in question over the years are documented in the 
medical evidence.  Appellant's service medical records and a 
VA examination report dated shortly after service are 
especially probative as to the nature, extent, and severity 
of the shell fragment wound in question and its residuals.  
Additionally, a VA examination was conducted in June 2000 
with a February 2001 addendum and, pursuant to remand, 
additional VA examinations were conducted in March 2004.  
Such examinations are sufficiently detailed and comprehensive 
for rating appellant's shell fragment wound disability in 
question and provide a clear picture of all relevant symptoms 
and findings.  Additionally, recent, relevant VA and private 
clinical records were submitted and are associated with the 
claims folder.  

Additionally, appellant was issued a Statement of the Case 
and a Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the appellate issue.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) Court 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a service connection claim.  Assuming arguendo 
that a VCAA notice must also be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a disability rating claim, although a pre-
adjudication VCAA notice was not provided in the instant 
case, Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Furthermore, appellant was provided a 
February 2004 VCAA notice after the enactment of the VCAA.  
Additionally, the Board is partially allowing the case by 
awarding a separate 10 percent evaluation for a shell 
fragment wound scar of the mid-back, apart from the service-
connected residual muscle injury to the mid-back.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected shell 
fragment wound disability on appeal in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With respect to another matter, the Board acknowledges and 
appreciates appellant's meritorious military service, 
including combat during World War II during which he 
sustained the shell fragment wound to the back at issue.  In 
deciding this case, the Board will extend appellant every 
consideration insofar as the law permits.  

It should be pointed out that appellant filed a claim for an 
increased rating for the service-connected shell fragment 
wound disability in question after the VA amended its 
regulations for rating muscle injuries (effective July 3, 
1997).  See 62 Fed. Reg. 30,235-240 (Jun. 3, 1997) (codified 
at 38 C.F.R. §§ 4.55-4.73, including the applicable amended 
regulations Diagnostic Code 5321 and 38 C.F.R. § 4.56).  
Therefore, said amended regulations are applicable in this 
case.  See the Statement of the Case, which set out said 
amended regulations.  Additionally, the 10 percent evaluation 
for said disability is a "protected" rating, since it has 
been in effect for more than 20 years.  See 38 C.F.R. 
§ 3.951(b) (2004).  

A 10 percent evaluation may be assigned for slight injury to 
Muscle Group XXI (thoracic muscle group--muscles of 
respiration).  A 20 percent evaluation requires moderately 
severe or severe injury.  38 C.F.R. Part 4, Code 5321.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups. In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(2).

Appellant's service medical records reveal that during combat 
on June 4, 1945, he sustained a lacerating shrapnel wound to 
the upper lumbar region, at the right side of mid-line.  
Significantly, it was noted that the wound creased only the 
skin at the right mid-back region.  The wound was cleaned, a 
sulfa dressing was applied, and penicillin and a tetanus shot 
were administered.  He was transferred to a "clearing 
company" [h]ospital the next day.  Two weeks later, he was 
admitted to a field hospital's surgical ward with a 
granulating wound and in satisfactory condition.  The next 
day, there was a dressing change and the wound appeared clean 
and had granulation at the baseline.  Several days later, an 
abscess of incision was noted.  Hot soaks were prescribed in 
early July.  In early August, he was returned to duty with 
the wound described as healed.  On December 1945 service 
discharge examination, a history was noted of a lacerating 
fragment wound to the back in June 1945 requiring 14 days' 
hospitalization at a clearing company hospital and 1-1/2 
months' hospitalization at a field hospital.  It was noted 
that he had "[p]ains occasionally", and that there  were no 
illnesses or operations.  Clinically, there was a scar at the 
right lower shoulder area.  No musculoskeletal defects were 
noted and an opinion was rendered that the wound did not 
result in disability.  

In a January 1946 initial application for VA disability 
benefits, appellant alleged that a shrapnel wound scar of the 
back "itches, pulls and strains when exercising-pains...."

A February 1946 rating decision granted service connection 
and assigned a 10 percent evaluation for a wound on the 
right, Muscle Group I, noting that it was rated based on 
incomplete records.

On February 1947 VA surgical examination, appellant's only 
complaint referable to the back wound was an "itching 
sensation" and occasional "stinging" when lifting heavy 
objects.  He had been working as a farmer on a rented 
tobacco, corn, and vegetable farm since 1946.  Clinically, he 
appeared well-developed with normal gait and carriage.  His 
thorax was symmetrical.  There was an irregular-shaped, 2 x 
1-inch, shell fragment wound scar located to the right of the 
spine at about T12 level.  Significantly, the scar was 
slightly depressed and tender, and was adherent to Muscle 
Group XXI with mild loss of muscle substance.  The lungs had 
equal expansion and fremitus was normal, clear, and resonant 
throughout.  The cardiovascular system was unremarkable.  
Residuals of a shell fragment wound to the back was 
diagnosed.

A March 1947 rating decision, in effect, changed the 
diagnosis of the service-connected shell fragment wound 
disability to "residuals of a shell fragment wound of the 
back, Muscle Group XXI", and confirmed a 10 percent 
evaluation, effective April 1, 1946.  

Private clinical records reveal that in April 1996, appellant 
complained of low back pain during the past 2 weeks.  A 
history of prior intermittent back pain in the past was 
noted.  Clinical findings were unremarkable, except for 
minimal paralumbar muscular tenderness.  In March-April 1999, 
appellant had low back pain complaints.  It was noted that he 
had had no specific injury, although he had done a lot of 
work with a chainsaw recently and may have aggravated the 
back while leaning over a table to clean some fish.  He had 
reportedly experienced similar episodes in the past.  X-rays 
of the lumbar spine were unremarkable, except for moderately 
extensive osteoarthritis.  Low back pain probably secondary 
to degenerative changes was assessed. 

VA clinical records dated from May 1999 to April 2000 reveal 
that appellant complained of low back pain and x-rays of the 
lumbosacral spine showed degenerative changes.  Mild 
tenderness involving the right paraspinal area at L5-S1 level 
was also noted in 1999.  In April 2000, appellant reported 
that he was a retired kneading machine mechanic.  Clinically, 
there was tenderness at the L4-L5 level, particularly at the 
right paraspinal area.  Assessments included low back pain, 
degenerative by May 1999 x-ray; status post right low back 
shrapnel injury in 1945; and right hip degenerative arthritis 
by May 1999 x-ray.

In an April 2000 written request for an increased rating, 
appellant stated that during combat in June 1945 in the 
Philippines, an artillery shell landed about four feet from 
him and exploded, causing a large piece of shrapnel to strike 
the right side of his back; that he had a lot of pain and was 
hospitalized over two months; and that a tube for drainage 
had to be inserted before the wound would heal.  
Additionally, he reported that in April 1999, a physician x-
rayed his back and detected arthritis in other parts of the 
back.

On June 2000 VA orthopedic examination, appellant reported 
having had back problems since 1946, which worsened in the 
late 1980's; and that since February 1999, he had experienced 
constant pain in the right side of the back and hip.  He 
reported having daily aching in the lower back, particularly 
on certain motions including twisting.  Clinically, there was 
a visible, faint, thin, 2-1/2-inch linear scar located 2 
inches to the right of the spinal column at T12 level.  The 
area was described as completely nontender, without muscle 
atrophy/wasting or numbness.  He exhibited painful, 
restricted back motions.  In answer to questioning, appellant 
stated that he was "just grazed by a piece of shrapnel and 
has no retained shrapnel in the area, healed uneventfully."  
The examiner reviewed x-rays reports dated in the past year, 
revealing extensive degenerative changes from T12 to L1 and 
L2-L3 to L5 and degenerative spurring in the right hip; and 
he opined that the findings were consistent with appellant's 
symptoms, particularly the increase in symptoms since the 
1980's.  Diagnoses were thoracic and lumbar degenerative 
arthritis with painful motion; and faint, thin, healed, and 
asymptomatic scar with no residual muscle damage to the back 
or chest muscles.  

A substantial negative piece of evidence is the fact that 
said examiner also opined that the area of the original shell 
fragment wound had no residual damage in the muscle group of 
the back; and that the scar was well-healed without any 
functional significance.  The examiner subsequently noted in 
the report that the claims file had been reviewed.  In a 
February 2001 addendum, the examiner opined that appellant 
had a well-healed, faint, thin, scar from old muscle damage 
to the back in the 1940's; that recent examination and x-rays 
had shown extensive degenerative changes in the lower 
thoracic to the lumbar spine and right hip; that there was no 
functional relationship between the old healed shell fragment 
wound scar and the degenerative changes that became 
manifested more than 40 years later; and that the "[s]hell 
fragment wound without direct injury to vertebra 40 years ago 
would not cause the degenerative arthritic changes noted."

In an August 2002 Substantive Appeal, appellant explained 
that his "complaint of pain has always been in the muscle of 
my mid back region, on the right side beneath the scar from 
the shrapnel wound....  I am aware the scar is faint and by 
appearance would not suggest that it would cause so much 
pain.  I feel, however, that the damage was done years ago to 
the muscle itself since it was a deep wound and required tube 
drainage for healing, and I am now feeling the effects of 
that damage to the muscle now as I age."  See also 
appellant's similar April 2004 written statement.

On March 2004 VA orthopedic examination, appellant complained 
of mid-low back pain.  It was noted that he had retired in 
1982 after working in a knitting mill and had noticed pain 
and stiffness in the back at that time; and that he had 
experienced increasing back problems over the years in the 
mid-back and mid-lumbar areas.  Additionally, he had been 
able to work all of his life until retirement in 1982 and had 
done "fairly heavy work", such as lifting heavy objects.  
Appellant believed that a lot of his back problems were 
related to his shrapnel wound.  Significantly, it was noted 
that after service, appellant had no problems with his 
shrapnel wound and worked for 40 years without any back 
complaints; and that all of his back problems had gradually 
occurred during the past 20 years.  Clinically, there were 
restricted back motions.  The examiner reviewed x-rays in the 
claims file indicating degenerative changes of the 
dorsolumbar spine.  The diagnosis was degenerative arthritis 
involving the lower thoracolumbar spine.  

On March 2004 VA "muscle" examination, the examiner 
reported that although appellant had sustained a shrapnel 
wound to the right lower thoracic area of the back and had 
experienced a prolonged healing process, he had recovered and 
had no problems over the next 20-30 years; that appellant had 
been able to function and work daily without any discomfort 
but had experienced progressive back problems over the last 
20 years since his retirement; and that the exact muscles 
involved in the lower thoracic chest wall musculature of the 
back are the latissimus dorsi, Muscle Group XXI.  
Significantly, the examiner stated that there were no 
injuries involving bony structures, nerves, or vascular 
structures; and that there were no symptoms of muscle pain or 
activity limited by fatigue or inability to move a joint 
through a portion of its range.  Clinically, there was a 
well-healed, 2.5-inch scar over the right lower thoracic 
area.  It was noted that although there was a little 
indentation of the scar into the tissue below, the scar was 
otherwise normal without any loss of muscle mass/tissue in 
the area or deformity.  Appellant was able to raise his arms 
normally and contract all back muscles normally.  It was 
noted that no diagnostic/clinical tests were performed.  It 
is of substantial import that the examiner opined that there 
"does not appear to be any disability involving his back 
muscles in question due to the shrapnel wound", and 
diagnosed a "[s]hrapnel injury to the lower thoracic chest 
wall without significant residual."  

Private clinical records dated from June 2003 to July 2004 
revealed treatment primarily for left chest wall and back 
pain.  A history was noted of chronic back pain since World 
War II when appellant sustained a shrapnel wound to the back.  
In April 2004, a well-healed shrapnel wound scar in the right 
upper lumbar area was clinically noted.  Significantly, there 
was point tenderness over the back area.  Degenerative 
arthritis of the lumbar spine was shown on x-ray.  

Significantly, VA outpatient treatment records reveal that in 
August 2004, appellant's back was nontender, except for 
soreness to palpation in the right paraspinal area, noted as 
where he had a scar.  

As the service medical records and post-service clinical 
evidence indicate, appellant sustained a relatively minor, 
lacerating-type wound, not a through and through or deep 
penetrating wound, of the right thoracic area, which 
unfortunately developed an incisional abscess requiring 
prolonged hospitalization in service.  However, shortly after 
service, the wound appeared healed and asymptomatic, except 
for slight tenderness and muscle tissue loss underneath a 
well-healed, slightly adherent, 2.5-inch scar.  VA examiners 
opined on recent examinations that the wound of the right 
thoracic area, Muscle Group XXI, was essentially asymptomatic 
without any functional impairment, and that the service-
connected shell fragment wound was unrelated to the 
relatively recent development of extensive degenerative 
arthritis affecting the thoracolumbar spine.  No competent 
evidence of record rebuts that medical opinion as to the 
absence of an etiological relationship between the shell 
fragment wound in question and appellant's disabling spinal 
degenerative arthritis.  It is reiterated that the 10 percent 
evaluation for the shell fragment wound of the mid-back, 
Muscle Group XXI, is a "protected" rating, since it has 
been in effect for more than 20 years.  

In short, the service medical records and post-service 
clinical evidence clearly reveal that appellant did not 
sustain a through and through or deep penetrating wound of 
the right thoracic area that could reasonably be 
characterized as at least a moderately severe injury to 
Muscle Group XXI.  Additionally, the muscle damage to the 
right thoracic area has been medically described as 
essentially asymptomatic on recent VA examinations.  
Furthermore, on recent VA examination, it was reported that 
appellant's service-connected shell fragment wound of the 
back had been asymptomatic and did not affect his manual 
labor employment during the decades prior to his retirement 
in the 1980's.  It should be added that the clinical evidence 
of record indicates that appellant's residual shell fragment 
wound to the right thoracic musculature represents a 
relatively static disability picture.  Consequently, it is 
the Board's opinion that an evaluation in excess of the 
currently protected 10 percent for residuals of a shell 
fragment wound of the mid-back, Muscle Group XXI, on the 
basis of muscle injury impairment, would not be warranted.  

However, the Board has considered the applicability of other 
regulatory provisions in rating the service-connected 
residuals of a shell fragment wound of the mid-back, other 
than based on muscle injury impairment.  As the assignment of 
more than one rating for the same disability constitutes 
impermissible "pyramiding", a subissue for resolution is 
whether a separate evaluation would be appropriate with 
respect to the residual shell fragment wound scar of the 
right thoracic area apart from the residual shell fragment 
wound muscle injury to Muscle Group XXI.  See 38 C.F.R. 
§ 4.14 (2004), which states, in pertinent part, "[t]he 
evaluation of the same disability under various diagnoses is 
to be avoided"; Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
and Esteban v. Brown, 6 Vet. App. 259 (1994).

In Esteban, at 6 Vet. App. 262, the Court stated, "[t]he 
critical element is that none of the symptomatology for any 
one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  In general, the symptomatology attributable to 
a shell fragment wound scar might overlap to an extent with 
any underlying muscle damage, given their close anatomical 
location and functioning.  However, in the instant appeal, it 
is the Board's opinion that assigning a separate evaluation 
for appellant's wound scarring in the right thoracic area 
would not violate the proscription against pyramiding of 
ratings, particularly since appellant's pain and tenderness 
involving that scar appears distinguishable from the 
essentially asymptomatic residual muscle damage.  With 
respect to separately rating the residual shell fragment 
wound scar in question, it should be pointed out that 
although the VA's schedule for rating skin disorders was 
revised as of August 30, 2002 (See 67 Fed. Reg. 49590-49599 
(July 31, 2002)), the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The Board will apply the old and 
the new criteria, whichever are more favorable, to the claim 
at issue.

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805.

In pertinent part, under amended Diagnostic Code 7801 (in 
effect on and subsequent to August 30, 2002), for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, a 40 percent evaluation may be assigned for 
area or areas exceeding 144 square inches (929 sq. cm.).  A 
30 percent evaluation requires area or areas exceeding 72 
square inches (465 sq. cm.).  A 20 percent evaluation 
requires area or areas exceeding 12 square inches (77 sq. 
cm.).  A 10 percent evaluation requires area or areas 
exceeding 6 square inches (39 sq. cm.).  NOTE (2): A deep 
scar is one associated with underlying soft tissue damage.

In pertinent part, under amended Diagnostic Code 7802, for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, a 10 percent evaluation 
may be assigned for area or areas of 144 square inches (929 
sq. cm.) or greater.  NOTE (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial 
and unstable, a 10 percent evaluation may be assigned.  NOTE 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

In pertinent part, under amended Diagnostic Code 7804, for 
scars, superficial and painful on examination, a 10 percent 
evaluation may be assigned.  NOTE (1): A superficial scar is 
one not associated with underlying soft tissue damage.  

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

It is apparent that appellant's service-connected shell 
fragment wound scar of the mid-back was slightly adherent or 
"indented" to underlying soft tissue on respective VA 
examinations proximate to service and more currently, and, as 
such constitutes either a "deep" scar under amended 
Diagnostic Code 7801 or at least a superficial scar under the 
old and amended Code 7804.  However, since the scar has been 
medically described as measuring 2 square inches or 2.5 
inches on respective VA examinations proximate to service and 
more currently, it would not meet the criteria for a 
compensable evaluation under amended Code 7801 or 7802.  
Additionally, the scar has not been clinically described as 
unstable as to warrant a compensable evaluation under amended 
Code 7803.  Also, since the scar has been recently described 
on VA examination as not resulting in any functional 
limitations, a compensable evaluation under the old or 
amended Code 7805 would not be warranted.  

However, with resolution of all reasonable doubt in 
appellant's favor, it is the Board's opinion that since the 
wound scar of the right thoracic region has been shown to be 
adherent to some extent to the underlying soft tissues, with 
that area including the scar being objectively tender and 
painful, albeit without any functional limitation, a separate 
10 percent evaluation for that scar appears warranted under 
either the old or amended Diagnostic Code 7804 in question.  
Thus, a separate 10 percent evaluation for the residual shell 
fragment wound scar of the mid-back appears warranted.  
However, an evaluation in excess of 10 percent for the shell 
fragment wound scar residual would not be warranted, since 
the scar is well-healed, does not result in any functional 
limitations, and does not exceed 6 square inches in area.  

In deciding the service-connected residuals of a shell 
fragment wound of the mid-back appellate issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10 and 
4.40, pertaining to functional impairment and associated 
concerns.  However, since no functional impairment 
attributable to the service-connected wound residuals has 
been clinically shown, the protected 10 percent evaluation 
for the shell fragment wound of the mid-back, based on muscle 
injury to Muscle Group XXI, and the separate 10 percent 
evaluation awarded by the Board in its decision herein for 
the residual shell fragment wound scar more than adequately 
compensate appellant in this case.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
residuals of a shell fragment wound of the mid-back present 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  The appellant's service-connected disability in 
question has not been shown to require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment, particularly since VA examiners 
have specifically opined that said disability does not result 
in any appreciable functional limitation.  38 C.F.R. 
§ 3.321(b)(1).  



ORDER

An increased rating in excess of 10 percent for residuals of 
a shell fragment wound of the mid-back, Muscle Group XXI, is 
denied.  To this extent, the appeal is disallowed.

A separate 10 percent evaluation, but no more, for a shell 
fragment wound scar of the mid-back is granted, subject to 
the applicable regulatory provisions governing payment of 
monetary benefits.  To this extent, the appeal is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


